COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


ADRIAN L. McGOWAN
                                               MEMORANDUM OPINION *
v.   Record No. 0598-96-1                          PER CURIAM
                                                OCTOBER 8, 1996
DEBORAH P. McGOWAN


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                      A. Bonwill Shockley, Judge

            (Allen J. Gordon; Erik P. Gordon, on brief),
            for appellant.
            No brief for appellee.



     Adrian L. McGowan (husband) appeals the decision of the

circuit court awarding $400 in monthly spousal support to Deborah

P. McGowan (wife).    Husband contends that, in light of the

evidence of wife's ability to work, the trial court erred in

accepting the commissioner's recommended award.     Upon reviewing

the record and opening brief, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court. Rule 5A:27.
          In awarding spousal support, the chancellor
          must consider the relative needs and
          abilities of the parties. He is guided by
          the nine factors that are set forth in Code
          § 20-107.1. When the chancellor has given
          due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.

Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
(1986).

     Husband contends that the parties' age, health, past

conduct, and earning capacities, among other factors, failed to

support the commissioner's recommendation.   See Code § 20-107.1.

Husband is more than twenty years older than wife and is nearing

retirement.   Husband's monthly net take-home pay was $1,750.

While wife worked prior to the parties' marriage in 1985, and

completed a paralegal course during the marriage, wife was

unemployed at the time of the commissioner's hearing with no

income and $2,708.20 in claimed expenses.
     While husband admitted that wife did not work during the

marriage by agreement of the parties, husband contends that there

was no evidence that wife was unable to work.    Witnesses called

by wife, however, testified that wife was unable to work due to

both mental illness and physical injuries resulting from a 1994

automobile accident.   Janet Schiff, a licensed clinical social

worker, had seen wife professionally since 1985 and testified

that wife suffered from "a severe chronic mental illness"

resulting in "a breakdown in reality testing."   Schiff opined

that the illness was not easily reparable and that wife would not

be able to work.   Wife was hospitalized at Tidewater Psychiatric

Institute in 1994.   Her mother described her behavior at that

time as "psychotic."   Wife testified that she suffered from

hyperacusis and head pain and was on a mild tranquilizer, but

indicated she was unemployable because of a neck injury following



                                 2
a 1994 car accident.

     The commissioner's report indicated that he considered the

parties' respective income as well as "the relative degrees of

fault, the length of the marriage, the relative ages of the

parties and all other factors set forth in . . . § 20-107.1."

Credible evidence indicated that wife was not currently able to

obtain employment, and that she had not successfully held outside

employment in many years.   We find no abuse of discretion in the

trial court's decision to award wife $400 in monthly spousal

support.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                 3